Beleord, J.
This was an action of assumpsit instituted in the probate court of Arapahoe county on the 28th day of December, 1867, on a promissory note executed by Love-land to Cook & Co., and by them duly assigned to Sears. The summons was issued on the same day, and the return of the sheriff shows that it was served on the 29th of December, 1867. At the February term, 1868, of that court, judgment was rendered by default against Loveland, for $1,650.50. This writ of error was sued out to reverse this judgment and a supersedeas was granted. At the present term of this court the defendant in error, by his attorney, filed his affidavit and also that of Richard Sopris, the sheriff, who served the summons, showing that the date of the return of service of the summons was erroneous. On this showing he was allowed to file a supplemental record. It further appears that the defendant in error appeared before the probate court and made application to have the return amended, so as to show that service was made on the 28th of December instead of the 29th. The plaintiff in error appeared by his attorney. The notice given of the application to amend was brief, but it does not appear that further time was required by plaintiff’s attorney. The court, on hearing the evidence of the sheriff, allowed the return to be amended. These facts appear in the supplemental record filed at this term. The first error assigned is that the court below permitted the amendment to be made. In the case of Moore v. The Peo *435ple, 3 Gilm. 153, amendments of this kind are regarded as matters of course and that no resistance can be made to such application. Should the sheriff make a false return he is responsible for the consequences. Morris v. Trustees, etc., 15 Ill. 269 ; 33 id. 269 ; 53 id. 323.
The next error assigned is, that the judgment is in excess of the amount of the note. There is no bill of exceptions here containing the note and we can make no computation to ascertain whether such be the fact.
It is objected that there is one bad count in the declaration and that the finding of the court was a general one. It is sufficient to say, there is one good count and that will support a general finding.
The next objection is, that the probate judge did not refer the note to the clerk to make assessment of damages. The probate judge filled both offices. If it were necessary to refer it to the clerk, in this case, it would be handing the note by Jacob Downing, judge, to Jacob Downing, clerk, ■a, ceremony not calculated to especially advance the spirit of justice.
The next objection is, that Sears is described in the pleadings and summons as Jasper P. Sears, Jr., and that the judgment is rendered in favor of Jasper P. Sears, omitting the letters “Jr.” The word “junior” is no part of a name, but is merely descriptive of the person ; and is usually adopted to designate the son, when the father bears the same Christian name, as well as family name. Padgett v. Lawrence, 10 Paige, 170. The omission to add the word £ £ j unior ’ ’ to Sears’ name in the judgment can cut no figure, as the judgment recites that ‘ ‘ said plaintiff do have, ’’etc. This shows in whose favor the judgment was rendered.
We are unable to find any error in this record.
The judgment below is affirmed at the cost of the plaintiff in error.

Affirmed.